Citation Nr: 1210275	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to October 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

In August 2010, the Board remanded the appeal for further procedural and evidentiary development.  Specifically, the Board asked that the Veteran be scheduled for a VA examination to determine whether he has a current bilateral foot disorder, and, if so, the nature and etiology of his bilateral foot disorder.  In October 2010, the Veteran underwent the requested VA examination, and copies of the examination report as well as the Veteran's updated VA treatment records were associated with his claims file.  

In February 2011, the Veteran's claim was remanded again so the agency of original jurisdiction (AOJ) could secure the Veteran's Social Security Administration (SSA) records and make additional attempts to obtain his complete service treatment and personnel records.  The AMC sent several letters to the SSA National Records Center (NRC) requesting a copies of the decision granting or denying the Veteran's disability benefits and the medical examination reports and treatment records relied upon concerning this determination.  A July 2011 response from the SSA indicated that the Veteran's SSA folder had been destroyed.  

In a March 2011 letter, the AMC informed the Veteran that it had requested his personnel file and the specified service treatment records (STRs) listed in the February 2011 Board Remand from the National Personnel Records Center (NPRC).  The Veteran's service personnel records were obtained and associated with his claims file.  In a July 2011 letter, the AMC informed the Veteran that, despite several attempts, it was unable to obtain any additional service treatment records pertaining to his period of service.  Indeed, several Requests for Information under the Personnel Information Exchange System (PIES) returned no records.  The AMC then readjudicated the issue on appeal and, upon denial of that claim, issued a Supplemental Statement of the Case (SSOC) in January 2012.  As such, the Board finds that the RO completed the development requested in the February 2011 Board Remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  A current bilateral foot disability did not manifest until many years after active duty and has not been shown to be causally or etiologically related to such service.  


CONCLUSION OF LAW

A bilateral foot disability was not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board notes that the RO issued to the Veteran a letter in January 2007 prior to the appealed March 2007 rating decision.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  

The January 2007 letter satisfied the duty to notify provisions concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The January 2007 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  

Further review of the claims folder indicates that the RO was initially unable to obtain the Veteran's service treatment records.  In a November 2004 letter, the Veteran was asked to complete a VA NA Form 13055, Questionnaire About Military Service.  The Veteran completed the NA Form 13055 in May 2005, and provided the name of the unit he served in, as well as his dates of service with this unit.  He also listed the location of the camp/station he was sent to after his enlistment, and the site of his basic training.  The RO did not respond to the Veteran, nor did the AOJ inform him that the information provided in his NA Form 13055 was insufficient for the National Personnel Records Center (NPRC) to conduct a search for his service treatment records.  Indeed, it does not appear that the RO conducted any further searches for the Veteran's service treatment records utilizing this information.  

The RO initially denied the Veteran's claim in a January 2005 letter on the basis of the Veteran's failure to pursue his claim (e.g., to submit requested evidence) and not on the merits of the appeal.  Pursuant to the current claim-and specifically in January 2007-a request for information, under PIES code M01 was issued.  Based on this request, the RO was able to obtain the Veteran's February 1963 and October 1963 enlistment and separation examination and medical history reports, some of his dental records, and a few clinical and sick call treatment records.  

The Board acknowledges the Veteran's assertions that his service treatment records are not complete.  When a claimant's treatment records are lost or destroyed, the VA has a "heightened" duty to assist in the development of the claims.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  See also 38 C.F.R. § 3.159(c).  Pursuant to the February 2011 Board Remand instructions, the AMC made several attempts to obtain the remainder of the Veteran's service treatment records utilizing information in the May 2005 NA Form 13055.  In the March 2011 letter, the AMC informed the Veteran that it had requested his service personnel records from the NPRC, as well as any sick/morning reports for his unit mentioning any incidents involving him during the time period that he was stationed in Camp Leroy Johnson from August 1963 to October 1963.  The AMC also indicated that it requested any outpatient and/or clinical records of treatment that the Veteran received for his feet while stationed in Fort Polk, Louisiana and/or Fort Sill, Oklahoma.  

While the Veteran's service personnel records have been obtained and associated with his claims file, a March 2011 Request for Information under PIES code 099 returned no records, and indicated that more detailed information, to include the Veteran's complete unit information as well as his dates of service while stationed in Fort Polk, Louisiana and Fort Sill, Oklahoma, was necessary to conduct a more comprehensive search for his records.  In July 2011, the AMC narrowed its search and made a formal request for the Veteran's active duty inpatient clinical records while stationed at either Fort Polk and/or Fort Sill from August 1963 to October 1963 under PIES code C01.  This request for information also returned no records.  Another search for the Veteran's service treatment records was conducted in September 2011 under PIES Code 099, and the AMC narrowed its search even further providing the Veteran's unit information while stationed at Fort Polk, Louisiana and Fort Sill, Oklahoma, as well as his specific dates of service while stationed at these camps.  This search also returned no records, and the response further indicated that there was nothing else available at the NPRC as all of the Veteran's available service treatment records had already been sent to the Waco RO in January 2007.  

In a November 2011 e-mail, the AMC contacted the RO in Waco, Texas and requested any service treatment records pertaining to the Veteran's period of service, which may be located at their facility.  In a December 2011 response, the RO indicated that there were no outstanding service treatment records pertaining to the Veteran's file located at that office.  

In a December 2011 letter, the AMC discussed the various attempts made to retrieve the Veteran's outstanding service treatment records.  The AMC also asked that the Veteran furnish copies of his service treatment records or any relevant documents he may have in his possession and listed alternate documents which the Veteran could use as a substitution for service records.  It does not appear that the Veteran provided the additional evidence requested or any documents, records or information in support of his claim.  In January 2012, the AMC issued a Formal Finding on the Unavailability of Service Treatment Records, listing the various attempts made to locate the Veteran's records.  According to the memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  [Currently, the service treatment records associated with the Veteran's claims file consist of the enlistment and separation examinations and medical history reports, dental records, as well as several sick call and clinical treatment records.  

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records.  If there is additional available evidence to substantiate the Veteran's claim, the RO cannot obtain these records without additional and more precise information from the Veteran.  Wood v. Derwinski, 1 Vet. App. 190 (1990) (in which the Court stipulated that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he/she has information essential to his/her claim).  

Furthermore, in accordance with the February 2011 Remand, the AMC also attempted to secure the Veteran's SSA records.  In this regard, several letters were sent to the SSA NRC specifically requesting a copy of the decision granting or denying the Veteran's disability benefits, as well as copies of the medical examination reports and treatment records relied upon by the SSA when reaching this determination.  A fax letter from the SSA, date stamped as having been received in July 2011, indicates that the Veteran's SSA file has been destroyed.  In a subsequent letter, dated in July 2011, the SSA wrote that the Veteran's medical records had been destroyed and were no longer available.  The letter further indicated that the Veteran has been receiving social security disability benefits since June 1994.  In a letter dated in July 2011, the Veteran stated that he went to the SSA office to obtain a copy of his records, but learned that his records had in fact been destroyed.  

In September 2011, the AMC issued a Formal Finding on the Unavailability of the Veteran's SSA records and detailed the attempts made to obtain these records.  According to the memorandum, a negative response was received in July 2011 indicating that the Veteran's file had been destroyed, and, when a letter was sent to the Veteran specifically requesting a copy of these records, the Veteran attempted to obtain these records from the SSA himself, only to learn that they had in fact been destroyed.  In the January 2012 SSOC notice response, the Veteran indicated that he had no additional evidence or information to submit with respect to his appeal.  

Accordingly, the Board finds that, in the present appeal, all identified service treatment records, and VA medical records pertinent to the years after service, are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran was also afforded a VA examination in October 2010 in connection with his claim in accordance with 38 C.F.R. § 3.159 (c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the October 2010 VA examination to be adequate.  The examiner indicated that the Veteran's claims file had been reviewed prior to the examination.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  Based on the medical evidence of record, and an evaluation of the Veteran, the examiner diagnosed a foot disability and provided an opinion as to the etiology of the diagnosed foot disability with rationale.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263.  (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

At the May 2010 hearing in the current appeal, the Veteran testified that he suffered from a pre-existing foot condition prior to his enlistment in service and that his foot condition was permanently aggravated as a result of his military service.  According to the Veteran, he experienced pain in his feet and was forced to walk on the outside of his ankles and forego partaking in activities such as sports and running due to his foot condition.  See May 2010 hearing transcript, pp. 3-4.  The Veteran explained that his foot condition was further exacerbated by wearing combat boots and participating in the marching practices.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a bilateral foot disability.  

The Board acknowledges the Veteran's contentions that he had a foot condition prior to service which was subsequently aggravated during service.  However, the Veteran's February 1963 examination conducted pursuant to his enlistment in the military was negative for any complaints of, treatment for, or diagnosis of a foot disability.  Clinical evaluation of his feet was also shown to be normal, and he had a physical profile of 1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran denied a history of foot trouble in his February 1963 report of medical history, and further indicated that he was in good health in his statement of present health.  

The only evidence that the Veteran had a bilateral foot condition prior to service which was subsequently aggravated during service are his own statements that his foot condition existed before service.  Thus, there is no clear and unmistakable evidence that the foot condition pre-existed service.  Therefore, the presumption of soundness cannot be rebutted, and the Board must find that the bilateral foot disability did not pre-exist his period of service.  Consequently, the Board's analysis must turn to the issue of whether the bilateral foot disability was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence), VAOPGCPREC 3-03 (July 16, 2003).  In a direct service connection claim, the veteran only has to show that an injury or disease was incurred in service and that there was continuity of symptomatology afterwards.  

Further review of the Veteran's service treatment records reflect that he was treated for, and diagnosed with, tinea pedis in his feet in September 1963.  Other than this one treatment visit, the remainder of his service treatment records is absent for any complaints of, or treatment for, a foot condition.  The Veteran reported to be in good health at his October 1963 separation examination, and the clinical evaluation showed his feet and lower extremities to be in normal condition.  In addition, the Veteran did not mark to have or to have experienced any foot trouble in his October 1963 report of medical history, and he had a physical profile of 1 at the time of this examination.  Moreover, the medical evidence of record does not show that the Veteran sought treatment for his bilateral foot disability immediately following his period of service or for many years thereafter.  

Indeed, the Board further observes that the post-service record on appeal is similarly negative for any findings of complaints of, treatment for, or diagnosis of a bilateral foot disability until many decades after service.  VA medical records dated in 2003 to 2004 reflect that the Veteran was treated for various health reasons, to include arthritic pain in his knee, and follow up treatment for his prostatitis.  However, these records are clear for any mention of complaints or treatment of a foot condition.  In fact, the first post-service record pertaining to the Veteran's bilateral foot condition was his March 2004 claim, forty-one years after his separation from service, in which he seeks entitlement to service connection for this disability.  As will be discussed in further detail below, the first diagnosis of a bilateral foot disorder occurred at the October 2010 VA examination, when the Veteran was found to have bilateral plantar fasciitis.  

Clearly, therefore, the Board finds that a bilateral foot disability did not manifest in service or within one year thereafter.  Furthermore, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The medical evidence of record indicates that the Veteran has a diagnosis of bilateral foot plantar fasciitis (see October 2010 VA Examination report).  However, the medical evidence of record does not link this diagnosis to the Veteran's military service.  Other than the October 2010 VA examination report and VA treatment records dated in 2011, both of which will be discussed below, there are no post-service treatment records in the claims file regarding the Veteran's bilateral foot condition.
The Veteran first claimed to suffer from a bilateral foot condition in his March 2004 claim, nearly forty-one years after his separation from service.  Indeed, the first post-service medical evidence of record regarding the Veteran's bilateral foot condition was the October 2010 VA examination, forty-seven years after his separation from service.  

During the examination, the Veteran discussed his medical history with the examiner and indicated that he first started experiencing problems with his feet upon entering service.  The Veteran complained of pain in both his feet, and specifically of pain located between his toes which he attributed to a fungal infection, as well as pain located in the posterior aspect of his arches.  He further reported that the region between his toes would often bleed and crack and that he experienced swelling as well as a painful clicking and popping sensation in his feet.  The examiner noted that the Veteran did not use any braces, orthotics or orthopedic assistive devices, but did use a cane when ambulating.  Upon physical examination, the examiner noted that the Veteran's gait was antalgic with the aid of a walker, and observed that the skin "on the plantar surface of both feet [was] very dry and flaky."  He also noted that there was "mild tenderness to palpation to the plantar aspect of the mid arches."  Further examination did not reveal any evidence of skin or fascular changes, forefoot pain with torsion, mid or hind foot tenderness, or pes planus, and there were no signs of erythema or swelling in the Veteran's feet.  

After reviewing the Veteran's claims file and conducting the physical examination, the examiner diagnosed the Veteran with bilateral foot plantar fasciitis and opined that this condition was not related to his military service.  The examiner based this conclusion on the fact that there was no evidence in the Veteran's medical records that he sought care or treatment for either foot or for any type of intrinsic foot condition.  While the examiner acknowledged the Veteran's treatment for tinea pedis in service, he noted that this was a one-time occurrence and that there was no evidence of subsequent care following this one time treatment.  The Veteran also underwent an X-ray of his bilateral feet, the findings of which revealed normal soft tissues and bone density, and no evidence of fracture or dislocation.  The impression derived from the X-ray report was that of normal feet.  

VA treatment records dated in June 2011 reflect that the Veteran underwent a foot examination in connection to his diabetes mellitus.  Upon visual inspection, the Veteran's feet were shown to be within normal limits.  However, a sensory examination of the feet indicated that the pulses were diminished at the dorsalis pedis and posterior tibial areas of the feet. 

The Board finds the October 2010 VA opinion to be highly probative, as it is based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a thorough physical examination.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the opinion was obtained from a licensed physician rather than a lay person.  The Board finds that the October 2010 VA opinion in conjunction with the Veteran's service treatment records is entitled to more probative weight than the Veteran's assertion that he suffered from a bilateral foot condition that existed prior to his entrance examination, which worsened as a result of service.  The October 1963 separation examination reflecting the feet and lower extremities to be in normal condition, and the negative history of foot pain or problems with the feet, is more probative than the remote assertions of the veteran made in the context of a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The October 2010 VA examination is uncontradicted by the other medical evidence of record.  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  
In this case, however, although the Veteran is competent to describe symptoms of a foot disorder, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a bilateral foot disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of foot pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology of a diagnosed disability, and, therefore, his statements asserting a relationship between a current bilateral foot disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that, while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's May 2010 hearing testimony, he had problems with his feet upon entering into service, and this condition was aggravated by his military service.  The only medical evidence of record supporting the Veteran's assertion that he suffers from a bilateral foot disability is his October 2010 VA examination report.  While this medical evidence reflects the Veteran's diagnosis of a bilateral foot condition, it is not a basis to relate his disorder to service.  As previously noted herein, the October 2010 VA examiner accepted the Veteran's assertion that he had experienced pain in his feet since service and noted his treatment for tinea pedis in service.  Yet, the examiner concluded that the bilateral foot disability was not related to the Veteran's military service.  

While the Board does not doubt the sincerity of the Veteran's current recollections that his symptoms of bilateral foot pain have been present prior to and aggravated in service and have continued since then, as discussed previously herein, other than a sick call note indicating treatment for and diagnosis of tinea pedis, his service treatment records are clear of any findings, notations, complaints, treatment, or diagnosis of a foot disability or follow up care for a foot disability, and the record discloses a forty one year gap without complaints of foot problems and a forty seven year gap before any objective medical evidence of foot pathology is shown.  The fact that the VA treatment records do not provide subjective or objective evidence that support the Veteran's more recent recollections of continuous symptomatology since service weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Savage, supra; & Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

Thus, after careful consideration, the Board concludes that the clinical and objective medical evidence in this case is more accurate and more probative than the statements of the Veteran, offered more than forty years after his discharge from service.  See Curry, 7 Vet. App. at 68.  

Accordingly, and based on this evidentiary posture, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, service connection for a bilateral foot disability is not warranted.  




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral foot disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


